DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered. 
This action is in response to the papers filed on April 26, 2022.  Applicants’ arguments and amendments to the claims filed April 26, 2022 have been entered.  Claims 1, 10, and 17 have been amended, claims 2, 5, 6, 8, 12, 13, and 19 has been cancelled, and no claims have been newly added.  Claims 1, 3, 4, 7, 9-11, 14-18, and 20 are pending.  Claims 10, 11, 14-18, and 20 stand withdrawn as drawn to the non-elected invention.  Claims 1, 3-4 and 7 and 9 are under current examination. 

Priority
Acknowledgment is made of applicant's claim far domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/546,893 filed on August 20, 2010: and : United States Provisional Patent Application Serial No. 61/245,978 fled on August 17, 2017.
Withdrawn Claim Rejections - 35 USC § 112
	      Claim 8 was rejected in the Office Action mailed October 28, 2021 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicants’ cancellation of claim 8 renders their previous rejection moot.  Accordingly, the rejection is hereby withdrawn.

Withdrawn Claim Rejections - 35 USC § 103
	      Claims 1-5 and 7-9 were rejected in the Office Action mailed October 28, 2021 under 35 U.S.C. 103 as being unpatentable over the combination of Bevier (Pub. No.: US 2013/0011484; Pub. Date: Jan. 10, 2013) and Stranska, et al. (Pub. No.: EP 2,813,212; Pub. Date: December 17, 2014.  Applicants’ amendment to claim 1 renders the claim moot.  Applicant has amended base claim 1 to include the specific method of electrospinning which has an impact on the final form of the polymer fibers.  Stranska discloses a web method of electrospinning.  Accordingly, the rejection is hereby withdrawn.  The claims are subject to new grounds of rejection as set forth below.

New Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bevier (Pub. No.: US 2013/0011484; Pub. Date: Jan. 10, 2013) and Michniak-Kohn et al. (Pub. No.: US 2010/0166854; Pub. Date: Jul. 1, 2010).
The amended claims recite a polymer fiber, wherein the polymer is electrospun from a polymer solution through a needle of a polymer injection system into a continuous fiber forming a sheet, the polymer solution comprising the polymer and a pharmaceutical, the continuous fiber comprises a diameter from about 0.5 um to about 5 um; wherein the polymer comprises poly(ethylene oxide) the pharmaceutical is dispersed within the electrospun polymer fiber such that the pharmaceutical is not only present on an outer surface of the electrospun polymer fiber; wherein the pharmaceutical is present in an amount of about 100 wt % to about 500 wt % relative to the weight of the electrospun polymer; and wherein the pharmaceutical has a form selected from the group consisting of a crystal, an oil, and combinations thereof.

Regarding claims 1 and 3 Bevier discloses nanoparticles in the form of nanofibers or nanotubes wherein  a cannabinoid receptor binding agent is absorbed, chemically attached or incorporated within the nanofibers, wherein the  nanofiber is a product of electrospinning [0058]; wherein the pharmaceutical cannabinoid receptor binding agent includes cannabidiol [0117] which is a crystalline form; wherein the cannabinoid receptor binding agent present from about 1 to about 55 weight percent of the composition and the electrospun particle is about 75% by weight of the composition or less (claim 1).  As the electrospun particle can include less than 75% by weight and the pharmaceutical cannabinoid receptor binding agent can include up to about 55% by weight, this would include embodiments wherein cannabidiol is present in amounts that would overlap the instantly claimed pharmaceutical present in an amount of about 100 wt % to about 500 wt % relative to the weight of the electrospun polymer, and wherein the  particle has a size of  up to about 2000 nm and a diameter of up to about 100nm [0048].  Additionally, Bevier discloses formulations that include additional components such as a patch or other moieties [0137].  Therefore, the disclosure of Bevier incudes ranges wherein the amount of the agent is 55 wt % and the weight of the polymer is less than 40%.  But Bevier does not disclose the pharmaceutical agent in the electrospinning solution or the fiber in the form of sheets.
However, in the same field of endeavor of electrospun fibers comprising therapeutic agents (abstract and [0010]), Michnaik-Kohn discloses dispersing the therapeutic agent in the polymeric solution that is to be electrospun into the fiber and the wherein the fibers comprising therapeutically active agents in the form of sheets ([0012] and [0017]) wherein the electrospinning is done through a needle polymer injection system ([0014], [0015], and [0036]), wherein the fiber is continuous [0039], and wherein the polymer incudes poly(alkylene oxide) and polyethylene glycol [0056].

	 
Regarding claims 4, Michniak-Kohn disclose dispersing the therapeutic agent in polyglyceryl phthalate ester of coconut oil fatty acids ([0056] and [0035]) which is a derivative of coconut oil wherein the therapeutic is cannabidiol (Bevier [0117])

	Regarding claim 7, Bevier discloses wherein the  particle has a size of  up to about 2000 nm and a diameter of up to about 100nm [0048].
	Regarding claim 9, the combination of Bevier and Michniak-Kohn disclose electrospun polymeric material with therapeutically active agent dispersed within in the form of a sheet (Michniak-Kohn [0012] and [0017]), wherein said dimensions of the fiber overlap the instantly claimed dimension (Bevier [0048]).  Accordingly modifying the size of the sheet  to achieve the dimensions of an average length of about 1cm to about 6cm, an average width of about 5mm to about 10mm, and an average thickness of about 1mm to about 2mm would have been prima facie obvious at the time of filing as per MPEP 2144.04 (IV)(A) as the nanofibers in the form of a sheet disclosed by the combination of prior art references preform the same to deliver a therapeutically active agent as the instantly claimed invention.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

	Pursuant to MPEP 2144.05 (II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).”
	 As the instant specification disclose the crystalline cannabidiol dispersed or dissolvent in oil [00038], it would be expected unless and until Applicant provides evidence to the contrary the cannabidiol crystal would have a dimension within the range of about 10 nm to about 10 µm.  

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to combine the teachings of Bevier and Michniak-Kohn et al. to disperse the active agent in the polymer spinning solution incudes poly(alkylene oxide) and polyethylene glycol [0056] and form the fibers into a sheet as disclosed by Michniak-Kohn et al. as fully set forth above wherein the active agent in the electrospun nanofiber is cannabidiol [0117] as disclosed by Bevier as a matter of combining prior  art elements according to known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success at the time of the instant invention.   One of ordinary skill in the art would be motivated to disperse the active agent in in the solution for spinning the fiber sheets/mats in order to tailor a polymer degradation and drug release profile that can be adjusted to a specific need as evidenced by the disclosure of Michniak-Kohn [0011].  One who would have practiced the invention would have had reasonable expectation of success because Bevier discloses nanoparticles in the form of nanofibers or nanotubes wherein  a cannabinoid receptor binding agent is absorbed, chemically attached or incorporated within the nanofibers, wherein the  nanofiber is a product of electrospinning [0058]; wherein the cannabinoid receptor binding agent includes cannabidiol [0117] while  Michniak-Kohn provided guidance with respect to dispersing an active agent used in into the solution forming elctrospun fibers wherein the fibers are formed into sheets/mats.  It would only require routine experimentation to modify the method of Bevier to disperse the active agent into the solution for electrospinning and forming the nanofibers into sheets as required by the claimed invention
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617